PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,931,072
Issue Date: 2015 Jan 06
Application No. 12/048,896
Filing or 371(c) Date: 14 Mar 2008
Attorney Docket No. 516.1172CIP 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the paper styled as a petition under 37 CFR 1.378(b), filed May 31, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent. 

The petition is DISMISSED for the reasons stated below.

Patent and trademark fees and charges payable to the United States Patent and Trademark Office are required to be paid in advance, that is, at the time of requesting any action by the Office for which a fee or charge is payable.1 As such, the petition fee is a prerequisite to the filing of the present petition, and the Office will not reach the merits of the petition unless and until the petition fee is submitted. Any request for reconsideration must be accompanied by the petition fee.

The present petition paper requests that the Office charge the petition fee and maintenance fee to a deposit account. The person who signed the petition, registered patent practitioner Rolf Fasth, is not listed as an authorized user of the deposit account. Therefore, the petition fee and maintenance fee cannot be charged and have not been paid.

Any petition under 37 CFR 1.378(b) must be accompanied by payment of the surcharge and maintenance fee.

Petitioner is reminded that the USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:	Mail Stop PETITIONS 
Commissioner for Patents 

Alexandria, VA 22313-1450

By hand:	Customer Service Window
Mail Stop Petitions, Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

By fax: 	(571)273-8300 
ATTN: Office of Petitions

By internet:	EFS-Web2

Any questions concerning this decision may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
        
            
    

    
        1 37 CFR 1.22(a).
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).